     Case 2:17-cv-02057-JCM-PAL Document 40 Filed 10/17/18 Page 1 of 5



 1   Douglas R. Brown, Esq.
     Nevada State Bar No. 7620
 2   Lemons, Grundy & Eisenberg
     6005 Plumas Street, Third Floor
 3
     Reno, Nevada 89519
 4   Telephone: (775)786-6868
     Email: drb@lge.net
 5
     Kevin D. Hartzell (pro hac vice)
 6   Brooke H. McCarthy (pro hac vice)
 7   KUTAK ROCK LLP
     1650 Farnam Street
 8   Omaha, NE 68102-2186
     Telephone: (402) 346-6000
 9   Email: kevin.hartzell@kutakrock.com
     Email: brooke.mccarthy@kutakrock.com
10
11   Counsel for Plaintiff ALPS Property & Casualty Insurance Company

12                        IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEVADA
13
     ALPS PROPERTY & CASUALTY
14
     INSURANCE COMPANY,                               Case No. 2:17-cv-02057-JCM-PAL
15
                  Plaintiff,
16                                                    PLAINTIFF ALPS PROPERTY &
     v.                                               CASUALTY INSURANCE COMPANY’S
17                                                    UNOPPOSED MOTION FOR
18 HAROLD P. GEWERTER;                                EXTENSION OF TIME TO RESPOND
   HAROLD P. GEWERTER, ESQ., LTD.; and                TO THE GEWERTER DEFENDANTS’
19 VINCENT HESSER,                                    AMENDED COUNTERCLAIM
                                                      (FIRST REQUEST)
20                Defendants.
21
            Plaintiff ALPS Property & Casualty Insurance Company (“ALPS”), pursuant to Federal
22
     Rule of Civil Procedure 6(b)(1)(B), LR IA 6-1, and LR 7-2(a), hereby submits the following
23
24   Motion for Extension of Time to Respond to the Amended Counterclaim (“Amended

25   Counterclaim”) (ECF No. 39) of Defendants Harold P. Gewerter (“Gewerter”) and Harold P.

26   Gewerter, Esq., Ltd. (“Gewerter Firm” and together with Gewerter, “Gewerter Defendants”).
27
     By this motion, ALPS requests a brief one-week extension to October 17, 2018—the date of
28


                                                -1-
     Case 2:17-cv-02057-JCM-PAL Document 40 Filed 10/17/18 Page 2 of 5



 1   this motion—to file its response to the Amended Counterclaim. This unopposed motion is

 2   ALPS’s first request for an extension of time to respond to the Amended Counterclaim and is
 3
     based upon the following memorandum of points and authorities.
 4
     Dated this 17th day of October, 2018.
 5
                                                     ALPS PROPERTY & CASUALTY
 6                                                   INSURANCE COMPANY, Plaintiff

 7                                                   /s/ Brooke H. McCarthy
                                                     Kevin D. Hartzell (pro hac vice)
 8                                                   Brooke H. McCarthy (pro hac vice)
 9                                                   KUTAK ROCK LLP
                                                     1650 Farnam Street
10                                                   Omaha, NE 68102-2186
                                                     Telephone: (402) 346-6000
11                                                   Email: kevin.hartzell@kutakrock.com
                                                     Email: brooke.mccarthy@kutakrock.com
12
13                     MEMORANDUM OF POINTS AND AUTHORITIES

14   I.     BACKGROUND

15          On September 20, 2018, the Gewerter Defendants filed their Answer and Counterclaim
16
     in response to ALPS’s Complaint. (ECF No. 38). Upon receiving notice of the filing, counsel
17
     for ALPS calendared the October 10, 2018 deadline to respond to the Gewerter Defendants’
18
     Answer and Counterclaim.      On September 26, 2018, the Gewerter Defendants filed the
19
     Amended Counterclaim. (ECF No. 39). Upon service of the Amended Counterclaim, counsel
20
21   for ALPS inadvertently re-calendared the deadline to respond to the Amended Counterclaim to

22   October 17, 2018—21 days after the September 26, 2018 filing of the Amended
23   Counterclaim—instead of leaving the calendared deadline as October 10, 2017. See Fed. R.
24
     Civ. P. 15(a)(3). Upon discovery of this inadvertent error on October 17, 2018, in preparation
25
     to file its response to the Amended Counterclaim, counsel for ALPS immediately contacted
26
     counsel for the Gewerter Defendants to inquire whether the Gewerter Defendants would oppose
27
28   this motion for a one-week extension of time to respond to the Amended Counterclaim.


                                                  -2-
     Case 2:17-cv-02057-JCM-PAL Document 40 Filed 10/17/18 Page 3 of 5



 1           Counsel for the Gewerter Defendants has agreed the Gewerter Defendants do not

 2   oppose the relief requested in this motion. ALPS was prepared to file its response to the
 3
     Amended Counterclaim today, on October 17, 2018, and will do so.
 4
     II.     ARGUMENT
 5
             Under Federal Rule of Procedure 6(b)(1)(B), the Court may, “for good cause shown,
 6
 7   extend the time” to file a response to a pleading “if the party failed to act because of excusable

 8   neglect.” Fed. R. Civ. P. 6(b)(1)(B); Fed. Nat’l Mortg. Ass’n v. Canyon Willow Owners Ass’n,

 9   No. 2:16-cv-00203-JCM-CWH, 2017 WL 2733776, at *1 (D. Nev. Jan. 17, 2017). Similarly,
10   under this District’s Local Rules, the Court may grant a request for extension of time after
11
     “expiration of the specified period” if an “attorney demonstrates that the failure to file the
12
     motion before the deadline expired was the result of excusable neglect.” LR IA 6-1(a). As
13
     explained by the Court in Fed. Nat’l Mortg. Ass’n v. Canyon Willow Owners Ass’n:
14
15           Excusable neglect is an “elastic concept” that is determined by considering, inter
             alia: “the danger of prejudice to the [party not under scrutiny], the length of the
16           delay and its potential impact on judicial proceedings, the reason for the delay,
             including whether it was within the reasonable control of the movant, and
17           whether the movant acted in good faith.”
18
     2017 WL 2733776, at *1 (quoting Briones v. Riviera Hotel & Casino, 116 F.3d 379, 381
19
     (9th Cir. 1997)). This Court will grant Rule 6(b)(1)(B) motions based on a demonstration of
20
     excusable neglect when, as here, the non-movant “suffered little prejudice”, the movant “did
21
22   not act in bad faith”, and “the delay . . . is not substantial[.]” Id.

23           The deadline to file a response to the Amended Counterclaim was October 10, 2018.

24   Counsel for ALPS inadvertently calendared an incorrect October 17, 2018 deadline to respond
25
     to the Amended Counterclaim—which was filed one week after the Gewerter Defendants’
26
     original counterclaim—and did not discover the incorrect deadline until the date of this motion,
27
     as it began to file its response to the Amended Counterclaim. The mistake was inadvertent and
28


                                                       -3-
     Case 2:17-cv-02057-JCM-PAL Document 40 Filed 10/17/18 Page 4 of 5



 1   excusable, the one-week delay will have no impact on the judicial proceedings in this litigation,

 2   neither ALPS nor its counsel acted in bad faith, and as demonstrated by the Gewerter
 3
     Defendants’ agreement not to oppose this motion, the Gewerter Defendants will not suffer any
 4
     prejudice from the brief one-week delay.
 5
            For the reasons described above, ALPS respectfully requests the Court (a) grant its
 6
 7   motion for a one-week extension of time until October 17, 2018, the date of this motion, to

 8   respond to the Amended Counterclaim, and (b) accept ALPS’s response to the Amended

 9   Counterclaim, which ALPS will file today.
10   Dated this 17th day of October, 2018.
11                                                    ALPS PROPERTY & CASUALTY
                                                      INSURANCE COMPANY, Plaintiff
12
                                                      /s/ Brooke H. McCarthy
13                                                    Kevin D. Hartzell (pro hac vice)
                                                      Brooke H. McCarthy (pro hac vice)
14
                                                      KUTAK ROCK LLP
15                                                    1650 Farnam Street
                                                      Omaha, NE 68102-2186
16                                                    Telephone: (402) 346-6000
                                                      Email: kevin.hartzell@kutakrock.com
17                                                    Email: brooke.mccarthy@kutakrock.com
18
                                                      Douglas R. Brown, Nev. Bar No. 7620
19                                                    Lemons, Grundy & Eisenberg
                                                      6005 Plumas Street, Third Floor
20                                                    Reno, Nevada 89519
                                                      Telephone: (775)786-6868
21                                                    Email: drb@lge.net
22
23
24   IT IS SO ORDERED:

25   UNITED STATES MAGISTRATE JUDGE
26
27   DATED:         October 18, 2018
                    ____________________
28


                                                   -4-
     Case 2:17-cv-02057-JCM-PAL Document 40 Filed 10/17/18 Page 5 of 5



 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on October 17, 2018, I electronically filed the foregoing
 3   PLAINTIFF ALPS PROPERTY & CASUALTY INSURANCE COMPANY’S MOTION
 4
     FOR EXTENSION OF TIME TO RESPOND TO THE GEWERTER DEFENDANTS’
 5
     AMENDED COUNTERCLAIM with the Clerk of the Court using the CM/ECF system,
 6
     which will send notification of such filing to the following:
 7
 8   Byron Thomas, Esq.
     Law Offices of Byron Thomas
 9   3275 S. Jones Blvd., Suite 104
     Las Vegas, NV 89146
10   Email: byronthomaslaw@gmail.com
11
     Counsel for Defendant Vincent Hesser
12
13
     Thomas F. Pitaro, Esq.                         Harold P. Gewerter, Esq.
14   PITARO & FUMO                                  Harold P. Gewerter, Esq., Ltd.
     601 South Las Vegas Blvd.                      1212 S. Casino Center Blvd.
15
     Las Vegas, NV 89101                            Las Vegas, NV 89104
16   Email: thomaspitaro@yahoo.com                  Email: harold@gewerterlaw.com

17   Counsel for the Gewerter Defendants
18
19                                                         /s/ Brooke H. McCarthy
                                                           Brooke H. McCarthy
20
21
22
23
24
25
26
27
28


                                                    -5-
